Citation Nr: 1521790	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-20 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by: North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972 and from January 1973 to July 1990.

This matter comes before the Board of Veterans Appeals (Board) from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned at a hearing held via videoconference in January 2015.  A transcript is of record.

The issue as shown on the title page has been characterized in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is warranted prior to adjudication of the claim.  

The Veteran contends that he developed PTSD as a result of seeing "hostilities that were very traumatic" while stationed on the demilitarized zone (DMZ) in Korea.  In a letter dated in October 2009, Dr. Branham indicated that the Veteran has PTSD that is a direct result of military service.
 
In a statements received in May 2011 and September 2012, the Veteran reported that he was stationed at Camp Graves (Greaves) on the DMZ in September 1970, for a total of six months, as part of HQ & HQ 3rd Bde, 2nd Infantry Division, APO NY 096224.  He indicated that afterwards, his unit deactivated from the DMZ and relocated to Camp Howze.  A DD Form 214 shows the Veteran's last duty assignment for his first period of service (which was from August 1969 to February 1972) was B Company, 1st S&T Battalion, 1st Infantry Division.  His military occupational specialty was listed as motor transport operator.  An official morning report shows he was assigned to HHC, 3rd Brigade, 2nd Infantry Division while in Korea from September 1970 to October 1971.  His available personnel records do not shed additional light with regard to his unit assignment while stationed in Korea.

A January 2013 response from the JSRRC indicated that the NARA was unable to locate unit records submitted by B Company, 1st ST Battalion, 1st Infantry Division, 5th Army.  However, it does not appear that efforts were made to obtain unit records from the HHC, 3rd Brigade, 2nd Infantry Division.  This should be accomplished on remand.

The Veteran asserts that he received hazardous duty pay during his service in Korea.  In a November 2013 buddy statement, C.Z. indicated that he served with the Veteran in the HHC, 3rd Brigade, 2nd Infantry Division on the DMZ and that everyone in their company received hazardous duty pay.  

Evidence of hazardous duty pay would potentially be supportive of the Veteran's assertions that he was stationed on the DMZ.  Thus, a request for any records showing hazard pay, such as leave and earnings statements, should be made to the appropriate custodian(s).

The Board also notes that in addition to a current diagnosis of PTSD, the Veteran's SSA records show that diagnoses of depression and adjustment disorder with anxiety and depressed mood were provided in June 2010.  

Service treatment records do not reflect findings or treatment related to a psychiatric disorder.  However, service treatment records from the Veteran's second period of active duty show complaints of recurrent, intermittent headaches in July 1977 and a notation that he had been "under a great deal of stress" since the receipt of his Enlisted Efficiency Report in December 1976.  

At the hearing held in January 2015, the Veteran testified that he began to experience problems beginning in the late 1980's and sought counseling from a professor at North Carolina A&T University.  These records have not been associated with the claims file.

Despite the fact that the Veteran's reported in-service stressors have not been corroborated, he must undergo a VA examination to determine the nature and etiology of his currently diagnosed psychiatric disorders of depression and adjustment disorder with anxiety and depressed mood.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, on remand the file must be updated to include outstanding private treatment records.  Such records include those from the North Carolina A&T University professor who treated the Veteran in the late 1980's, Dr. Branham, and any other physician identified by the Veteran upon remand.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate custodian(s) which may include the Defense Finance and Accounting Service, the National Personnel Records Center, and the Defense Manpower Data Center, to determine if the Veteran received hazard or combat pay during his time in Korea from September 1970 to October 1971.  Associate any response with the claims file.  All efforts to obtain identified records must be fully documented in the file.  If such records are not found, a formal finding of unavailability must be issued and the Veteran should be notified.

2.  Contact the appropriate custodian(s) which may include the JSRRC, NARA, and the US Army Center for Military History, to determine if the HHC, 3rd Brigade, 2nd Infantry Division served, or was located near, the DMZ while in Korea from September 1970 to October 1971.  Also attempt to determine whether the HHC, 3rd Brigade, 2nd Infantry Division was at Camp Greaves or Camp Howze while in Korea from September 1970 to October 1971.  Associate any response with the claims file.  All efforts to obtain identified records must be fully documented in the file.  If such records are not found, a formal finding of unavailability must be issued and the Veteran should be notified.

3.  Contact the Veteran and ask him to identify all sources of VA and non-VA treatment for his psychiatric disorders.  He is asked to provide, or authorize VA to obtain, any and all non-duplicative private treatment records, including those pertaining to counseling from a professor at North Carolina A&T University dated in the late 1980's and Dr. Branham.  In addition, obtain all relevant VA treatment records dated from February 2014 to the present.  All efforts to obtain identified records must be fully documented in the file.  If such records are not found, the Veteran should be notified so that he may attempt to obtain these records.

4.  After the above development has been completed, schedule the Veteran for a psychiatric examination to determine whether he has PTSD due to any claimed service-related stressor; and to determine the nature and etiology of any other psychiatric disorders that have been present during the pendency of this claim.  The claims folder and a copy of this Remand must be made available to, and be reviewed by, the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

a) The examiner should provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  If so, the examiner must indicate whether there is a link between the current symptomatology and the Veteran's fear of hostile military activity while in serving in Korea.

b) With respect to each additional psychiatric disorder present during the period of this claim (i.e., depression and adjustment disorder with anxiety and depressed mood) the examiner should express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated during service (August 1969 to February 1972 and January 1973 to July 1990) or is otherwise etiologically related to service. 

The opinions must be accompanied by a complete rationale.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state why this is so.

5.  Thereafter, readjudicate the claim.  If the issue on appeal remains denied, provide the Veteran with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the appeal is returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




